Citation Nr: 1758694	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to an increased rating for a left infra-orbital scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1983 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the claim was subsequently transferred to Little Rock, Arkansas.  The Veteran testified before the undersigned at a January 2017 videoconference hearing.  A transcript of that hearing is of record.


REMAND

The Board finds that further evidentiary development is necessary before the claims of entitlement to service connection for a left eye disability, and entitlement to an increased rating for a left infra-orbital scar, can be adjudicated.

At the outset, the Board notes that the Veteran's original claim characterized the disability as a left eye injury.  An October 2009 rating decision established service connection for a residual scar from an injury to the left eye during service, noting that was the only diagnosis given.  In a March 2011 statement, the Veteran stated that he was filing a notice of disagreement with the October 2009 decision, that he disagreed with the rating, and that he wanted de novo review.  A December 2013 statement of the case addressed the issue of entitlement to an increased rating for the left infra-orbital scar, but did not address entitlement to service connection for a left eye disability.  In a February 2014 appeal form, the Veteran stated that his claim was for a left eye injury, and that he wanted a decision on that issue, not just entitlement to an increased rating for the scar.  The Board finds the Veteran's March 2011 statement was a timely notice of disagreement with the October 2009 rating decision, including entitlement to service connection for a left eye disability resulting from an injury during service.


The Veteran has asserted that current left eye problems are related to an injury in service.  Specifically, the Veteran has stated that he experiences symptoms including sensitivity to bright light, itchiness, watering eyes, blurred vision, and seeing floaters, after sustaining an injury to the left infra-orbital part of his face during service.  At a May 2010 VA examination, the examiner assessed residual scarring of the infra-orbital skin to the left side of the face.  The examiner did not address the Veteran's contentions, or provide an opinion as to whether the Veteran's eye complaints were related to the in-service injury.  When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board must remand the claim to obtain a VA examination that adequately considers the Veteran's contentions and provides an adequate opinion.

Regarding the scar, the Board finds that a more contemporaneous VA examination is required to properly assess the current severity of the left infra-orbital scar.  The most recent VA examination provided to the Veteran was in September 2010.  While, generally, the mere passage of time is not a sufficient basis for a new examination, further allegations of a worsening condition have been set forth by the Veteran since the prior examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Specifically, the Veteran testified at the January 2017 hearing that he felt sharp pains sporadically.  The Veteran also stated that there was a knot in the scar from the injury, and that the knot and scar rose up off the skin sometimes.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA and private medical records not yet associated with the appellate record, specifically treatment records from Texarkana Eye Associates, and associate them with the record.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current visual or left eye disability.  Any indicated tests should be accomplished.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that any current visual or eye disability had its clinical onset during service or is related to any in-service disease, event, or injury, specifically the left infra-orbital fracture sustained in February 1986 during service.  The examiner should specifically address the Veteran's contentions regarding current symptomology.  If the Veteran currently has refractive error of the eye, the examiner should indicate if the defect was subjected to a superimposed disease or injury during service which created additional disability and should identify the nature of any additional disability.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA examination to determine the current level of severity of a left infra-orbital scar.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed. The examiner should provide all information required for rating purposes, including whether the scar is tender, painful, or otherwise symptomatic.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

